       Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 1 of 25



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


 JASON CARTER,                                                             Case No. 4:19-cv-00401-CRW-CFB

           Plaintiff,

 v.

 MARK LUDWICK, Agent of Iowa
 Department of Criminal Investigation, in                                  DEFENDANTS’ BRIEF IN
 his official capacity;                                                    SUPPORT OF RULE 12(b)(6)
                                                                           PRE-ANSWER MOTION TO
 MARION COUNTY, IOWA;                                                      DISMISS

 REED KIOUS, Marion County Deputy
 Sheriff in his individual capacity;

 BILLY GENE CARTER,

           Defendants.


         COME NOW the Defendants Marion County, Iowa (“the County”) and Reed

Kious, Marion County Sheriff in his individual capacity (“Kious”), by and through

undersigned counsel, and for their Brief in Support of their Rule 12(b)(6) Pre-Answer

Motion to Dismiss, state as follows:

                                             TABLE OF CONTENTS

INTRODUCTION ........................................................................................................... 3

STANDARD OF REVIEW ............................................................................................. 3

ARGUMENT................................................................................................................... 4



                                                             -1-
       Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 2 of 25



         A. PLAINTIFF’S FIRST AMENDED COMPLAINT IS A “SHOTGUN
            PLEADING” WHICH IS IMPERMISSIBLE UNDER FEDERAL RULE OF
            CIVIL PROCEDURE 8(a) AND (d) .............................................................. 5

         B. THE COURT CAN CONSIDER THE ARREST WARRANT AND
            RESULTING DECISIONS FROM THE CRIMINAL AND CIVIL LAWSUITS
            UNDERLYING THIS ACTION .................................................................... 6

         C. PLAINTIFF’S 42 U.S.C. § 1983 CLAIM FOR FALSE ARREST MUST BE
            DISMISSED ................................................................................................... 7

         D. PLAINTIFF’S 42 U.S.C. § 1983 CLAIM FOR DUE PROCESS VIOLATION
            MUST BE DISMISSED ................................................................................. 9

         E. PLAINTIFF’S 42 U.S.C. § 1983 CLAIM FOR MONELL LIABILITY MUST
            BE DISMISSED ............................................................................................. 11

         F. PLAINTIFF’S 42 U.S.C. § 1983 CLAIM FOR CONSPIRACY MUST BE
            DISMISSED ................................................................................................... 13

         G. PLAINTIFF’S 42 U.S.C. § 1985(2) CLAIM FOR OBSTRUCTION OF
            JUSTICE MUST BE DISMISSED................................................................. 14

         H. PLAINTIFF’S 42 U.S.C. § 1985(2) CLAIM FOR WITNESS TAMPERING
            MUST BE DISMISSED ................................................................................. 16

         I. PLAINTIFF’S 42 U.S.C. § 1985(3) CLAIM FOR CONSPIRACY MUST BE
            DISMISSED ................................................................................................... 17

         J. PLAINTIFF’S CLAIM FOR MALICIOUS PROSECUTION MUST BE
            DISMISSED ................................................................................................... 18

         K. PLAINTIFF’S CLAIM FOR ABUSE OF PROCESS MUST BE
            DISMISSED ................................................................................................... 19

         L. PLAINTIFF’S CLAIM FOR NEGLIGENT INVESTIGATION MUST BE
            DISMISSED ................................................................................................... 21

         M. PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES AGAINST THE
            COUNTY MUST BE DISMISSED ............................................................... 24

CONCLUSION ............................................................................................................... 24


                                                            -2-
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 3 of 25



                                      INTRODUCTION

       This case arises from the criminal investigation and subsequent legal proceedings

following the murder of Shirley Carter. The criminal investigation took place over a couple

of years and included investigating numerous tips and potential suspects. During the course

of the investigation, Plaintiff Jason Carter became a person of interest in Shirley Carter’s

murder. While the investigation was ongoing, Jason Carter’s father, Bill, initiated a

wrongful death action in state court against Jason for the death of Shirley. Following the

trial, the jury entered judgment in Bill’s favor, finding Jason Carter civilly liable for Shirley

Carter’s murder.

       After the civil trial had concluded, on December 16, 2017, an arrest warrant was

issued for Jason Carter for the murder of Shirley Carter. Jason Carter was subsequently

taken into custody by Marion County law enforcement. On December 22, 2017, the

Marion County district court concluded there was probable cause to allow the criminal

proceedings to move forward. Following the criminal trial, Jason Carter was acquitted by

the jury on March 22, 2019. Jason Carter has now filed this lawsuit against his father, Bill,

as well as Marion County and two of the law enforcement officers involved in the criminal

investigation, for numerous causes of action relating to the underlying criminal

investigation, criminal trial, and civil trial.

                                 STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) authorizes this Court to dismiss any

complaint failing “to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). In order to survive a Rule 12(b)(6) motion, a Complaint must “contain sufficient

                                                  -3-
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 4 of 25



factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 664

(2009). In ruling on a Rule 12(b)(6) motion, a district court must accept the factual

allegations contained in the complaint as true. Iqbal, 556 U.S. at 678. However, legal

conclusions and “formulaic recitation of the elements of a cause of action” may be properly

set aside by the court. Id. In addition, some factual allegations may be so indeterminate

that they require “further factual enhancement” in order to state a claim. Id. Consequently,

plaintiffs are required to “plead factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

       Neither Iqbal nor Twombly changed the familiar axiom that when considering a

Rule 12(b)(6) motion, all reasonable inferences are to be drawn in favor of the non-moving

party. Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 595 (8th Cir. 2009). However, it is

not reasonable to infer liability for the misconduct alleged if a Complaint merely “tenders

naked assertions devoid of further factual enhancements” or makes allegations that only

set forth “the mere possibility of misconduct.” Iqbal, 556 U.S. at 679. Further, in

evaluating the “calculus of plausibility” of the alleged conduct, the district court may draw

upon its judicial experience and common sense, and may consider whether there are “more

likely explanations” consistent with otherwise unactionable conduct. Id. at 681.

                                         ARGUMENT

   A. PLAINTIFF’S FIRST AMENDED COMPLAINT IS A “SHOTGUN
      PLEADING” WHICH IS IMPERMISSIBLE UNDER FEDERAL RULE OF
      CIVIL PROCEDURE 8(a) AND (d)



                                               -4-
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 5 of 25



       As an initial matter, Plaintiff’s First Amended Complaint must be dismissed because

it violates Federal Rule of Civil Procedure 8(a) and (d). These rules provide that a pleading

must contain a “short and plain statement of the claim showing that the plaintiff is entitled

to relief,” and the allegations must be “simple, concise, and direct.” Fed. R. Civ. P. 8(a)

& (d) (emphasis added). Plaintiff’s First Amended Complaint—which contains 520-

paragraphs—is a “shotgun pleading” and contains “several counts, each one incorporating

by reference the allegations of its predecessors, leading to a situation where most of the

counts (i.e., all but the first) contain irrelevant factual allegations and legal conclusions.”

Sagez v. Glob. Agr. Invs., LLC, No. 11-CV-3059-DEO, 2015 WL 1647921 at *4 (N.D.

Iowa Apr. 14, 2015).

       “Shotgun pleadings violate Rule 8’s requirement to set forth ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’” and are “especially

problematic when pleading numerous causes of actions with substantially different

elements.” Id. (quoting Fed. R. Civ. P. 8(a)(2)); see also Johnson Enters. of Jacksonville,

Inc. v. FPL Group, Inc., 162 F.3d 1290, 1332 (11th Cir.1998) (urging district courts to

intervene and prohibit shotgun pleadings, and explaining a 173-pargraph complaint’s

“general allegations operated as camouflage, obscuring the material allegations of

[plaintiff’s] claims and necessarily implying that all the allegations were material to each

claim.”).

       Accordingly, Plaintiff’s First Amended Complaint is improper and must be

dismissed.



                                             -5-
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 6 of 25



   B. THE COURT CAN CONSIDER THE ARREST WARRANT AND
      RESULTING DECISION FROM THE CRIMINAL PROCEEDINGS
      UNDERLYING THIS ACTION

       Ordinarily, under Rule 12(b)(6) motions, matters outside the pleadings are presented

to the court, the court should treat the motion as being one for summary judgment, rather

than as a motion to dismiss. Gorog v. Best Buy Co., Inc., 760 F.3d 787, 791 (8th Cir. 2014).

However, this rule is not absolute. The Eighth Circuit has held repeatedly that a court may

consider materials outside the complaint itself on a motion to dismiss, without converting

the motion into one for summary judgment, if the materials relied upon are “necessarily

embraced by the complaint.” Enervations, Inc. v. Minnesota Mining & Mfg., Co., 380 F.3d

1066 (8th Cir. 2004). Courts may also consider “some materials that are part of the public

record or do not contradict the complaint….” Greenman v. Jessen, 787 F.3d 882, 887 (8th

Cir. 2015). “For example, courts may consider ‘matters of public record, orders, items

appearing in the record of the case, and exhibits attached to the complaint.’” Id. (quoting

Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999)).

       This includes consideration of court orders following preliminary hearings in

underlying criminal actions to determine whether probable cause exists to support criminal

charges. Sands v. McCormick, 502 F.3d 263, 268 (3rd Cir. 2007); Dias v. Elique, 276

Fed.Appx. 596, 2008 WL 1913358, at *2 (9th Cir. Apr. 30, 2008) (affirming district court’s

granting of Rule 12(b)(6) motion to dismiss based upon determination in underlying

criminal action that probable cause existed to investigate plaintiff). It is also includes arrest

warrants issued in the underlying criminal action. Kennedy v. Peele, 552 Fed.Appx. 787,

792 (10th Cir. 2014) (finding district court erred in not considering affidavit used to support

                                              -6-
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 7 of 25



warrant for plaintiff’s arrest in underlying criminal action in Rule 12(b)(6) Motion to

Dismiss); Beacham v. Annerino, 82 F.3d 420 (Table), 1996 WL 175079 (7th Cir. Apr. 11,

1996) (“The district court could properly take judicial notice of [arrest warrants from the

underlying criminal proceedings] in deciding the motion to dismiss.”); Torres-Lopez v.

Olivo-Miranda, 478 F.Supp.2d 182, 188 (D.P.R. 2007) (“The Court takes judicial notice

of the existence of a warrant in support of Plaintiff Torres’ arrest.”). Finally, it also incudes

jury verdicts from underlying actions. E.g. Kemin Foods, L.C. v. Pigmentos Vegetales del

Centro S.A. de C.V., 384 F.Supp.2d 1334, 1352 (S.D. Iowa 2005) (“The Court will first

take judicial notice of the jury verdict and this Court’s own post-trial determinations that

the ‘714 and ‘564 patents are valid and enforceable.”).

       Here, these authorities make clear the Court can consider the arrest warrant issued

against Jason Carter (attached hereto as Exhibit A), a transcript from the contested

preliminary hearing from the underlying criminal case (attached hereto as Exhibit B), and

the jury verdict—which shows that the criminal case was given to the jury to resolve

(attached hereto as Exhibit C).

       C. PLAINTIFF’S 42 U.S.C. § 1983 CLAIM FOR FALSE ARREST MUST BE
          DISMISSED

       Plaintiff brings his 42 U.S.C. § 1983 claim for false arrest against Kious. The law

is clear that a claim for false arrest, brought under 42 U.S.C. § 1983, fails as a matter of

law if the officer had probable cause to make the arrest, because such an arrest is not in

violation of the Fourth Amendment. Rose v. City of Mulberry, 533 F.3d 678, 680 (8th Cir.

2008); Anderson v. Larson, 327 F.3d 762, 770 (8th Cir. 2003); Kurtz v. City of Shrewsbury,


                                              -7-
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 8 of 25



245 F.3d 753, 758 (8th Cir. 2001). “Probable cause exists if ‘the totality of facts based on

reasonably trustworthy information would justify a prudent person in believing the

individual arrested had committed ... an offense’ at the time of the arrest.” Brodnicki v.

City of Omaha, 75 F.3d 1261, 1264 (8th Cir. 1996) (quoting Hannah v. City of Overland,

Mo., 795 F.2d 1385, 1389 (8th Cir. 1986)). In other words, the standard is “the probability,

and not a prima facie showing, of criminal activity” for whether probable cause exists. Id.

       Here, Plaintiff’s claim must fail because Kious had probable cause to arrest Plaintiff.

As Plaintiff makes clear in his Complaint, Plaintiff was acquitted of the criminal charges

filed against him on March 22, 2019, which clearly indicates the acquittal was decided by

a jury. Amended Complaint, ¶ 500; see also Exhibit C. However, in order for the criminal

trial to have reached the jury, there would have been several instances in which the Court—

a neutral third-party—determined that probable cause did exist to allow the criminal case

to proceed. This occurred in the underlying case when the judge issued the Arrest Warrant

for Jason Carter on December 16, 2017, which explicitly stated:

       [ X ] A Complaint having been filed, the Court finds probable cause to
       believe that the offense(s) set forth in the complaint have been committed
       and the defendant committed said offense.

Ex. A (emphasis added). It happened again on December 22, 2017 when the district court

issued its Order Following Preliminary Hearing, in which the court stated:

       Based upon the substantial evidence presented, the Court finds there is
       probable cause to believe that the offense alleged in the complaint has been
       committed and that the Defendant committed it.

Ex. B (emphasis added). Finally, it happened a third time when, following both sides’

presentation of their respective cases, the Court concluded that there was sufficient

                                            -8-
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 9 of 25



evidence to submit the issue to the jury. See Ex. C. Each of these instances show that

probable cause was found to exist at numerous instances during the criminal proceedings.

Accordingly, probable cause existed to arrest and try Plaintiff for the murder of Shirley

Carter and Plaintiff’s false arrest claim must be dismissed.

       D. PLAINTIFF’S 42 U.S.C. § 1983 CLAIM FOR DUE PROCESS
          VIOLATION MUST BE DISMISSED

       Plaintiff brings his 42 U.S.C. § 1983 claim for Due Process violation for alleged

concealment of evidence against Kious. Plaintiff bases his claim on Kious’s actions from

the underlying civil action. Amended Petition, ¶¶ 450–61. Plaintiff’s claim must be

dismissed, because there is no constitutional violation for failing to turn over exculpatory

evidence.

       Under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), it is

a violation of the Due Process Clause for a prosecutor in a criminal case to suppress

evidence that is favorable to an accused, irrespective of good faith or bad faith. 373 U.S.

at 87. Plaintiff’s claim that Kious’s alleged failure to turn over exculpatory evidence is

seeking to have the Court apply a Brady requirement to civil actions. However, “courts

have only in rare instances found Brady applicable in civil proceedings, mainly in those

unusual cases where the potential consequences ‘equal or exceed those of most criminal

convictions.’” Fox ex rel. Fox v. Elk Run Coal Co., Inc., 739 F.3d 131, 138–39 (4th Cir.

2014) (quoting Demjanjuk v. Petrovsky, 10 F.3d 338, 354 (6th Cir. 1993)). In other words,

courts only extend Brady to civil cases in cases where “a person’s liberty is at stake.”

Kashem v. Barr, 941 F.3d 358, 387 (9th Cir. 2019). The District Court for the District of


                                            -9-
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 10 of 25



Columbia explained the limited scenarios in which Brady was applied to civil cases, stating

the extension had only occurred in cases involving: 1) a Nazi war criminal was facing

denaturalization and extradition in which the extradition would cause the individual to face

trial on a charge carrying the death penalty; 2) civil commitment proceedings; and 3) when

the government engaged in pleading a “skeleton complaint” in employment discrimination

case and refused to provide any meaningful details to show defendant what it was accused

of doing, making it impossible for defendant to defend against the allegations. Brodie v.

Dept. of Health and Human Srvs., 951 F.Supp.2d 108, 118–19 (D. D.C. 2013) (citing

Demjanjuk, 10 F.3d (Nazi war criminal case); United States v. Edwards, 777 F.Supp.2d

985 (E.D.N.C. 2011) (civil commitment proceedings); EEOC v. Los Alamos Constructors,

382 F.Supp. 1373 (D.N.M. 1974) (“skeleton complaint” tactics).

       Here, the underlying civil action was a wrongful death action. This is not the type

of case where the exception to the general rule that Brady is inapplicable to civil claims

because Plaintiff’s “liberty” was not at issue. Kashem, 941 F.3d at 387. Instead, the civil

action only sought monetary damages. Accordingly, Plaintiff’s claim must be dismissed

as the Due Process Clause did not require the alleged exculpatory evidence be given to

Plaintiff in the civil action. Fox ex rel. Fox, 739 F.3d at 138–39.

       E. PLAINTIFF’S 42 U.S.C. § 1983 CLAIM FOR MONELL LIABILITY
          MUST BE DISMISSED

       Plaintiff brings his 42 U.S.C. § 1983 claim for Monell liability against the County.

There are three separate ways an individual can pursue a Monell claim against a defendant.

Municipal liability under § 1983 may attach if the constitutional violation “resulted from


                                           - 10 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 11 of 25



(1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent

failure to train or supervise.” Mick v. Raines, 883 F.3d 1075, 1089 (8th Cir. 2018).

Plaintiff’s Complaint appears to allege claims under each of these three categories. See

Doc. 1, ¶¶ 74–86.

       Taking each type of claim in turn, in order to bring a Monell claim under the “official

municipal policy,” Plaintiff must show “the existence of a ‘policy’ by demonstrating that

the inadequacies were a product of deliberate or conscious choice by the policymakers.”

Szabla v. City of Brooklyn Park, Minn., 486 F.3d 385, 390 (8th Cir. 2007). To succeed in

a Monell claim due to a governmental entity’s “custom”, Plaintiff must show:

       1) the existence of a continuing, widespread, persistent pattern of
       unconstitutional misconduct by the governmental entity's employees;

       2) deliberate indifference to or tacit authorization of such conduct by the
       governmental entity's policymaking officials after notice to the officials of
       that misconduct; and

       3) that plaintiff was injured by acts pursuant to the governmental entity's
       custom, i.e., that the custom was a moving force behind the constitutional
       violation.

Thelma D. By and Through Delores A v. Bd. of Educ. Of City of St. Louis, 934 F.2d 929,

932–33 (8th Cir. 1991). Finally, in regards to the deliberate indifference in failure to train,

Plaintiff must show a “pattern of similar constitutional violations by untrained employees.”

S.M. v. Lincoln Cnty., 874 F.3d 581, 585 (8th Cir. 2017).

       Regardless of the category alleged, a Monell claim requires that Plaintiff allege

sufficient facts showing that the action alleged is not simply a single occurrence, but rather,

is consistent with a widespread history of behavior. See Thelma D., 934 F.2d at 932–33


                                            - 11 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 12 of 25



(requiring a showing of a “widespread, persistent pattern of unconstitutional conduct” to

set forth a prima facie Monell claim based upon a custom); Wedemeier v. City of Ballwin,

Mo., 931 F.2d 24, 26 (8th Cir. 1991) (“Generally, an isolated incident of police misconduct

by subordinate officers is insufficient to establish municipal policy or custom. By the same

token, a single deviation from a written, official policy does not prove a conflicting custom

or usage”); Connick v. Thompson, 563 U.S. 51, 62 (2011) (“A pattern of similar

constitutional violations by untrained employees is ‘ordinarily necessary’ to demonstrate

deliberate indifference for purposes of failure to train.” (quoting Board of Cnty. Com’rs. of

Bryan Cnty., Okla. v. Brown, 520 U.S. 397, 409 (1997))).

       Here, Plaintiff fails to provide any facts in his Complaint showing that the

allegations extend beyond the single instance involving Plaintiff, other than providing

simply conclusory allegations. Merely providing conclusory statements is not sufficient to

establish a Monell claim. See Iqbal, 556 U.S. at 678 (“[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice”); Ulrich v.

Pope Cnty., 715 F.3d 1054, 1061 (8th Cir. 2013) (affirming district court’s dismissal of

a Monell claim where the plaintiff “alleged no facts in his complaint that would

demonstrate the existence of a policy or custom” that caused the alleged deprivation of the

plaintiff’s rights); see also Spiller v. City of Texas City, Police Dept., 130 F.3d 162, 167

(5th Cir. 1997) (to plead an actionable Monell claim “[t]he description of a policy or

custom and its relationship to the underlying constitutional violation...cannot

be conclusory; it must contain specific facts.”). Plaintiff’s Count III must be dismissed.



                                           - 12 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 13 of 25



       F. PLAINTIFF’S 42 U.S.C. § 1983 CLAIM FOR CONSPIRACY MUST BE
          DISMISSED

       Plaintiff brings his 42 U.S.C. § 1983 claim for conspiracy against Kious. The claim

is based upon the decision to arrest and charge Plaintiff with the murder of Shirley Carter.

Amended Complaint, ¶ 473. In order to prove a 42 U.S.C. § 1983 claim for conspiracy,

Plaintiff must show: 1) that Kious conspired with others to deprive Plaintiff of his

constitutional rights; 2) that at least one of the alleged co-conspirators engaged in an overt

act in furtherance of the conspiracy; 3) that the overt act injured Plaintiff; and 4) that

Plaintiff suffered a deprivation of a constitutional right or privilege. Burton v. St. Louis

Bd. of Police Com’rs., 731 F.3d 784, 798 (8th Cir. 2013).

       Plaintiff’s claim must be dismissed because, as explained above, there were

numerous instances where the trial court determined that probable cause existed to allow

the criminal trial to move forward, including: when the arrest warrant was issued against

Jason Carter, it occurred again when the district court concluded following the contested

preliminary hearing that probable cause existed to move forward with the criminal

proceedings, and occurred again at trial, when, following both sides’ presentation of their

respective cases, the Court concluded that there was sufficient evidence to submit the issue

to the jury. See Exs. A, B, and C. There is no constitutional violation for an arrest that is

supported by probable cause. See e.g. Rose, 533 F.3d at 680; Anderson, 327 F.3d at 770;

Kurtz, 245 F.3d at 758. Accordingly, this claim must be dismissed.

       G. PLAINTIFF’S 42 U.S.C. § 1985(2) CLAIM FOR OBSTRUCTION OF
          JUSTICE MUST BE DISMISSED



                                            - 13 -
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 14 of 25



        Plaintiff brings his 42 U.S.C. § 1985(2) claim for obstruction of justice against

Kious. The United States Supreme Court has stated that 42 U.S.C. § 1985(2) can be

separated into two different causes of action: the first section relates to “intimidating party,

witness, or juror” and the second part relates to “obstructing justice.” Kush v. Rutledge,

460 U.S. 719, 723–24 (1983). This distinction is critical, as the second part of 42 U.S.C.

§ 1985(2) (as well as 42 U.S.C. § 1985(3), as is explained below) contains the requirement

that the persons must have the “intent to deny to any citizen the equal protection of the

laws, or to injure him or his property for lawfully enforcing, or attempting to enforce, the

right of any person, to the equal protection of the laws.” See 42 U.S.C. § 1985(2)

(emphasis added). However, the first part of 42 U.S.C. § 1985(2) does not make reference

to an intent to deprive the person of the “equal protection of the laws.” See id.

        The United States Supreme Court interpreted this critical language in regards to 42

U.S.C. § 1985(3)1 in Griffin v. Breckenridge, 403 U.S. 88, 102 (1971). The Supreme Court,

concerned with the possibility of 42 U.S.C. § 1985(3) becoming a “general federal tort

law,” turned to the legislative history of 42 U.S.C. § 1985, and held that:

        The language requiring intent to deprive of equal protection, or equal
        privileges and immunities, means that there must be some racial, or
        perhaps otherwise class-based, invidiously discriminatory animus
        behind the conspirators' action. The conspiracy, in other words, must aim
        at a deprivation of the equal enjoyment of rights secured by the law to all.




1
  42 U.S.C. § 1985(3) makes reference to the “equal protection of the laws,” as well as to “equal privilege and
immunities under the law.”

                                                    - 14 -
     Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 15 of 25



Griffin, 42 U.S. at 102 (emphasis added). While Griffin was interpreting 42 U.S.C. §

1985(3), the “intent to deprive of equal protection” included in the Court’s holding is

present in the second party of 42 U.S.C. § 1985(2). See 42 U.S.C. § 1985(2).

         As such, other courts interpreting the second part of 42 U.S.C. § 1985(2) also require

there to be a showing that the conspirator’s actions had a racial, or otherwise class-based

discriminatory intent to be found liable under the statute. E.g. Coleman v. Garber, 800

F.2d 188, 191 (8th Cir. 1986) (“Second, they fail to state a cause of action under the second

part of section 1985(2) because they fail to allege that there was ‘some racial, or perhaps

otherwise class-based, invidiously discriminatory animus behind the conspirators’

action.’”); see also Kimble v. D. J. McDuffy, Inc., 648 F.2d 340, 347 (5th Cir. 1981) (“The

Griffin analysis is not applicable to only a small part of Section 2 of the Ku Klux Klan

Act,2 but to the act in its entirety. If racial or class-based animus is required by Section

1985(3), it is required by Section 1985(2) as well.”) 3; Jones v. U.S., 401 F.Supp. 168, 173

(E.D. Ark. 1975) (holding that Griffin requirement of racial or other class-based animus

must be shown under both sections of 42 U.S.C. § 1985(2).

         Here, Plaintiff’s Amended Complaint contains no allegation under this claim that

Defendants were driven by some racial or otherwise class-based animosity towards




2
 42 U.S.C. § 1985 was entitled the Ku Klux Klan Act, which demonstrates why the racial animus requirement is
present for some of the claims under the statute.
3
  The cases stating that there must be a showing of racial or other class-based animus under both sections 42 U.S.C. §
1985(2) were decided prior to Kush v. Rutledge. However, the Kush Court only removed the requirement from the
first section of 42 U.S.C. § 1985(2), but not the second, which is why the distinction described above matters.

                                                       - 15 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 16 of 25



Plaintiff. Without such allegations, Plaintiff’s claim fails and must be dismissed. See

Coleman, 800 F.2d at 191; Kimble, 648 F.2d at 347; Jones, 401 F.Supp. at 173.

       H. PLAINTIFF’S 42 U.S.C. § 1985(2) CLAIM FOR WITNESS TAMPERING
          MUST BE DISMISSED

       Plaintiff brings his 42 U.S.C. § 1985(2) claim for witness tampering against Kious.

This claim is brought under the first section of 42 U.S.C. § 1985(2) and is based upon both

the underlying civil and criminal cases—both of which occurred in state court. This fact

is vital, as the first section of 42 U.S.C. § 1985(2) provides:

       If two or more persons in any State or Territory conspire to deter, by force,
       intimidation, or threat, any party or witness in any court of the United
       States from attending such court, or from testifying to any matter pending
       therein, freely, fully, and truthfully, or to injure such party or witness in his
       person or property on account of his having so attended or testified, or to
       influence the verdict, presentment, or indictment of any grand or petit juror
       in any such court, or to injure such juror in his person or property on account
       of any verdict, presentment, or indictment lawfully assented to by him, or of
       his being or having been such juror; ... [an action for damages may lie].

42 U.S.C. § 1985(2) (emphasis added).

       Federal courts interpreting this section have made clear that it applies only to actions

brought in the federal courts. Dooley v. Reiss, 736 F.2d 1392, 1395 (9th Cir. 1984)

(“Section 1985(2) consists of two parts: the first proscribes conspiracies to interfere with

the administration of justice in federal courts; the second applies to conspiracies to

obstruct the course of justice in state courts.”) (emphasis added); Knowlton v. Shaw, 704

F.3d 1, 12, n. 15 (1st Cir. 2013) (“The first clause of § 1985(2) covers conspiracies to

interfere with justice in the federal courts.”) (emphasis added); Ongori v. City of Midland,

No. 16-2793, 2017 WL 6759111, at *3 (6th Cir. Sept. 8, 2017) (“To state a claim under §


                                            - 16 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 17 of 25



1985(2), a plaintiff must allege that two or more persons conspired to (1) intimidate a party,

witness, or juror in federal judicial proceedings or (2) obstruct justice in state courts.”)

(emphasis added).

       Accordingly, since Plaintiff’s 42 U.S.C. § 1985(2) claim for alleged witness

tampering occurred in state court proceedings, his claim fails as a matter of law and must

be dismissed.

       I. PLAINTIFF’S 42 U.S.C. § 1985(3) CLAIM FOR CONSPIRACY MUST BE
          DISMISSED

       Plaintiff brings his 42 U.S.C. § 1985(3) claim for conspiracy against both Kious and

the County. As stated above, the United States Supreme Court has held that in order to

state a claim under 42 U.S.C. § 1985(3), there must be a showing of “some racial, or

perhaps otherwise class-based, invidiously discriminatory animus behind the conspirators’

action.” Griffin, 403 U.S. at 102. However, Plaintiff’s Amended Complaint makes no

mention of Defendants acting with a racial or otherwise class-based discriminatory animus.

Accordingly, this claim must be dismissed.

       J. PLAINTIFF’S CLAIM FOR MALICIOUS PROSECUTION MUST BE
          DISMISSED

       Plaintiff bases his malicious prosecution claim on the underlying criminal action in

which Plaintiff was acquitted. This claim was brought against Kious. In order to set forth

a claim for malicious prosecution, Plaintiff must show:

       (1) a previous prosecution; (2) instigation of that prosecution by the
       defendant, (3) termination of that prosecution by acquittal or discharge of the
       plaintiff, (4) want of probable cause, (5) malice on the part of [the] defendant
       for bringing the prosecution, and (6) damage to [the] plaintiff.


                                            - 17 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 18 of 25



       Wilson v. Hayes, 464 N.W.2d 250, 259 (Iowa 1990) (quoting Royce v. Hoening, 423

N.W.2d 198, 200 (Iowa 1988)). In order to prove malice, Iowa courts require a showing

that the defendant acted with an improper purpose in bringing about the criminal action.

Wilson v. Lapham, 195 N.W. 235 (Iowa 1923) (“To constitute malice there must have been

an improper motive or purpose.”); Schneider v. Rodgers, 752 N.W.2d 33 (Table), No. 07-

0471, 2008 WL 508481 (Iowa Ct. App. Feb. 27, 2008) (“The remedy's primary purpose is

to provide relief in those cases in which a plaintiff brings a meritless suit and has

an improper motive for bringing it.”). Plaintiff’s claim fails for two reasons. First, Plaintiff

cannot satisfy the “want of probable cause” requirement, as that in order for the criminal

trial to have reached the jury (which Plaintiff plead that it did), there were several instances

in which the Court—a neutral third-party—determined that probable cause did exist to

allow the criminal case to proceed. As was explained above, probable cause was found to

exist at numerous points during the underlying criminal action. See Exs. A, B, and C.

Accordingly, there was no “improper purpose” in Defendants’ actions as there was

probable cause to pursue criminal charges against Plaintiff. This claim must be dismissed.

       K. PLAINTIFF’S CLAIM FOR ABUSE OF PROCESS MUST BE
          DISMISSED

       Plaintiff brings his abuse of process claim against Kious. Plaintiff alleges three

different grounds for the claim: 1) Kious’s alleged role in causing the civil action to be

brought against Plaintiff; 2) Kious’s alleged failure to turn over exculpatory evidence to

Plaintiff; and 3) Kious’s involvement in arresting Plaintiff. To set forth a claim for abuse

of process, Plaintiff must show: 1) the use of a legal process; 2) its use in an improper or


                                             - 18 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 19 of 25



unauthorized manner; and 3) she suffered damages as a result of the abuse. Fuller v. Loc.

Union No. 106 of the United Bhd. of Carpenters & Joiners of Am., 567 N.W.2d 419, 421-

22 (Iowa 1997).

       “Abuse of process . . . is the intentional use of legal process for an improper purpose

incompatible with the lawful function of the process by one with an ulterior motive in doing

so. . . .The improper use which is the essence of the tort is ordinarily an attempt to secure

from another some collateral advantage not properly includable in the process itself, and is

. . . a form of extortion in which a lawfully used process is perverted to an unlawful use.”

Sarvold, 237 N.W.2d at 449 (citations omitted) (internal quotations omitted). Abuse of

process differs from malicious prosecution in that an abuse of process claim may exist even

when the plaintiff of the underlying suit had probable cause and was ultimately successful

(i.e., no malicious prosecution). Wilson v. Hayes, 464 N.W.2d 250, 266 (Iowa 1990).

       “One who uses a legal process . . . against another primarily to accomplish a purpose

for which it is not designed, is subject to liability to the other for harm cause by the abuse

of process.” Grell v. Poulsen, 389 N.W.2d 661, 663 (Iowa 1986) (quoting Restatement

(Second) of Torts § 682 (1977)). “The significance of [the] word [primarily] is that there

is no action for abuse of process when the process is used for the purpose for which it is

intended, but there is an incidental motive of spite or an ulterior purpose or benefit.” Id.

(quoting Restatement (Second) of Torts § 682). “For abuse of process to occur there must

be use of that process for an immediate purpose other than that for which it was designed

and intended. The usual case of abuse of process is one of some form of extortion, using



                                            - 19 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 20 of 25



the process to put pressure upon the other to compel him to pay a different debt or to take

some other action or refrain from it.” Id. (quoting Restatement (Second) of Torts § 682).

       Here, no such showing can be made, as Defendants had a legitimate reason for

pursuing criminal charges against Plaintiff.         As stated above, there were numerous

instances during the criminal trial when the district court—a neutral third party—found

there to be probable cause to pursue the charges. As was explained above, probable cause

was found to exist at numerous points during the underlying criminal action. See Exs. A,

B, and C. Accordingly, the criminal proceedings were not brought for an improper

purpose, and therefore, this claim must be dismissed.

       L. PLAINTIFF’S CLAIM FOR NEGLIGENT INVESTIGATION MUST BE
          DISMISSED

       Finally, Plaintiff brings a claim negligent investigation against Kious and the

County. This claim too must fail, as Iowa “does not recognize an independent tort for

negligent investigation of crime by law enforcement officers.” Hildenbrand v. Cox, 369

N.W.2d 411, 415 (Iowa 1985); Lamp v. City of Bettendorf, No. CIV 3-99-CV-30121, 2000

WL 33363167, at *7 (S.D. Iowa Dec. 21, 2000) (“police in Iowa do not have an actionable

common law duty to either the perpetrator or the victim of an alleged crime with respect to

the conduct of a criminal investigation or the decision to make an arrest and thereby initiate

criminal proceedings. Without a duty there is no tort.”).

       This conclusion is based upon the general rule recognized in Iowa, that police

officers and other investigative agents do not owe a duty of care to specific individuals who

are harmed during the course of a criminal investigation. Hildenbrand, 369 N.W.2d at 415.


                                            - 20 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 21 of 25



This rule also applies when the claims are brought against municipalities. Johnson v.

Humboldt Cnty., 913 N.W.2d 256, 266–67 (Iowa 2018) (finding plaintiff’s claim against

County was barred by public duty doctrine).         Whether a duty arises from a given

relationship is a question of law to be determined by the Court. Thompson v. Kaczinski,

774 N.W.2d 829, 834 (Iowa 2009). “The Iowa courts recognize the public duty doctrine

which establishes that the duty of the police to protect the citizenry is owed to the public

and not to individuals.” Allen v. Anderson, 490 N.W.2d 848, 856 (Iowa Ct. App. 1992)

(internal citations removed). “[A] breach of duty owed to the public at large is not

actionable unless the plaintiff can establish, based upon the unique or particular facts of

the case, a special relationship between the [government entity] and the injured

plaintiff….” Johnson, 913 N.W.2d at 260.

       Notions of public policy are at the very heart of the cases interpreting and applying

the public duty doctrine. The public policy rationale justifying this general rule of non-

liability is “to assure continued vigorous police work . . . .” Smith v. State, 324 N.W.2d

299, 301 (Iowa 1982). The Hildenbrand court articulated the applicable public policy as

follows:

       The public has a vital stake in the active investigation and prosecution of
       crime. Police officers and other investigative agents must make quick and
       important decisions as to the course an investigation shall take. Their
       judgment will not always be right, but to assure continued vigorous police
       work, those charged with that duty should not be liable for mere negligence.

369 N.W.2d at 415. Because police work should be carried out without hesitancy or

second-guessing, Iowa recognizes a public policy assuring “police protection free from the

chilling effect of liability for split-second decisions.” Morris v. Leaf, 534 N.W.2d 388, 390

                                           - 21 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 22 of 25



(Iowa 1995); see also Hawkeye Bank & Trust v. Spencer, 487 N.W.2d 94, 97 (Iowa Ct.

App. 1992) (“[The] public is better served by a policy that encourages the police to provide

extra citizen protection without the fear of incurring liability for mistakes.”).

       The public duty doctrine is qualified by the existence of the following two

exceptions:

       (1) Where the police create the situation which places the citizen’s life in
           jeopardy; and

       (2) Where the police take a citizen into custody or control.

Spencer, 487 N.W.2d at 96. Liability will not result in the absence of either of these two

special relationships. Id. Iowa courts point to Restatement (Second) sections 314, 314A,

315, 319, and 320 as the basis for the exceptions to the public duty doctrine. Mastbergen

v. City of Sheldon, 515 N.W.2d 3, 5 (Iowa 1994) (citing Hildenbrand, 369 N.W.2d at 415).

       The first exception to the public duty doctrine closely tracks the language of

Restatement (Second) of Torts section 320. This section provides:

       One who is required by law to take or who voluntarily takes the custody of
       another under circumstances such as to deprive the other of his power of self-
       protection or to subject him to association with persons likely to harm him,
       is under a duty to exercise reasonable care so to control the conduct of third
       persons as to prevent them from intentionally harming the other or so
       conducting themselves as to create an unreasonable risk of harm to him, if
       the actor (a) knows or has reason to know that he has the ability to control
       the conduct of the third persons, and (b) knows or should know of the
       necessity and opportunity for exercising such control.

Restatement (Second) of Torts § 320.

       The second exception is based on the Restatement (Second) of Torts § 314A(4)

(1965). Hildenbrand, 369 N.W.2d at 415 (citing Smith v. Miller, 40 N.W.2d 597, 598–600


                                            - 22 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 23 of 25



(Iowa 1950)). Section 314A is titled “special relations giving rise to a duty to aid or

protect.” The text of subsection 4 is instructive and is set forth as follows:

       One who is required by law to take or who voluntarily takes the custody of
       another under circumstances such as to deprive the other of his normal
       opportunities for protection is under a similar duty to the other.

Restatement (Second) of Torts § 314A(4). The duty under this circumstance is “only one

to exercise reasonable care under the circumstances.” Id. at cmt. e.

       Neither exception to the public duty doctrine is applicable to the allegations set forth

in Plaintiff’s Complaint. Accordingly, this claim must be dismissed.

       M. PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES AGAINST THE
          COUNTY MUST BE DISMISSED

       In the event that the Court does not dismiss all claims brought against the County,

the Court dismiss Plaintiff’s claims for punitive damages against the County. Iowa Code

§ 670.4(1)(e) expressly provides that a municipality shall be immune from liability for “any

claim for punitive damages.” Iowa Code § 670.4(1)(e); see also Baldwin v. City of

Estherville, 929 N.W.2d 691, 698–99 (Iowa 2019) (holding that Iowa Code § 670.4(1)(e)

“precludes an award of punitive damages against the municipality that employed the

constitutional tortfeasor.”). Accordingly, Plaintiff’s claim for punitive damages against the

County must be dismissed.

                                      CONCLUSION

       For the reasons set forth above, the Defendants, Marion County, Iowa and Reed

Kious, Marion County Sheriff in his individual capacity, respectfully request the Court

dismiss Plaintiff’s Complaint in its entirety.


                                            - 23 -
    Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 24 of 25



                       BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                       By:   /s/ Jason C. Palmer
                             Jason C. Palmer AT0006089
                             801 Grand Avenue, Suite 3700
                             Des Moines, IA 50309-2727
                             Phone: (515) 243-4191
                             Fax: (515) 246-5808
                             E-Mail: palmer.jason@bradshawlaw.com

                       ATTORNEY FOR MARION COUNTY, IOWA;
                       REED KIOUS, Marion County Deputy Sheriff in his
                       individual capacity;

Original filed.

Copy to:

Glen S. Downey
LAW OFFICES OF GLEN S. DOWNEY
5214 Ingersoll Avenue
Des Moines, IA 50312
Tel: (412) 865-7110
Fax: (515) 259-7599
glen@downey-law.net

Christine E. Branstad
BRANSTAD & OLSON LAW OFFICES
2501 Grand Ave. Suite A
Des Moines, IA 50312
Telephone: (515) 224-9595
Facsimile: (515) 281-1474
Email: Branstad@BranstadLaw.com

Alison F. Kanne
WANDRO & ASSOCIATES, P.C.
2501 Grand Ave. Suite B
Des Moines, IA 50312
Telephone: (515) 281-1475
Facsimile: (515) 281-1474
Email: akanne@2501grand.com


                                   - 24 -
   Case 4:19-cv-00401-CRW-CFB Document 22 Filed 03/30/20 Page 25 of 25




ATTORNEYS FOR PLAINTIFF

Mark E. Weinhardt
David N. Fautsch
THE WEINHARDT LAW FIRM
2600 Grand Avenue, Suite 450
Des Moines, IA 50312
Telephone: (515) 244-3100
E-mail: mweinhardt@weinhardtlaw.com
        dfautsch@weinhardtlaw.com

ATTORNEYS FOR DEFENDANT BILL GENE CARTER


Jeffrey C. Peterzalek
Tessa Register
OFFICE OF THE ATTORNEY GENERAL OF IOWA
1305 E. Walnut Street
Des Moines, IA 50309
Telephone: (515) 281-5164
E-mail: jeffrey.peterzalek@ag.iowa.gov
        Tessa.Register@ag.iowa.gov

ATTORNEYS FOR DEFENDANT MARK LUDWICK




                                        CERTIFICATE OF SERVICE
    The undersigned hereby certifies that a true copy of the foregoing instrument was served upon one
    of the attorneys of record for all parties to the above-entitled cause by serving the same on such
    attorney at his/her respective address/fax number as disclosed by the pleadings of record herein,
    on the 30 of March, 2020 by:

       U.S. Mail                               FAX
       Hand Delivered                          UPS
       Federal Express                         Other: E-file

    /s/ Linda Righi




                                                                     - 25 -
